Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 1 of 52 PageID: 37283




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                                                     Civil Action No. 16-md-2687
                                                            (MCA)(MAH)
    IN RE: LIQUID ALUMINUM SULFATE
    ANTITRUST LITIGATION                                   MDL No. 2687
                                                      Motion Date: April 5, 2021


         MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
      MOTION TO ENFORCE SETTLEMENTS AND JUDGMENT ORDERS

    C. Scott Lent (admitted pro hac vice)          John D. “Randy” Dalbey
    Paul Q. Andrews (admitted pro hac vice)        (admitted pro hac vice)
    Travis W. Clark (admitted pro hac vice)        CHILIVIS, GRUBMAN, DALBEY &
    ARNOLD & PORTER KAYE SCHOLER LLP               WARNER, LLP
    250 West 55th Street                           3127 Maple Drive, NE
    New York, New York 10019-9710                  Atlanta, Georgia 30305
    (212) 836-8000 Telephone                       (404) 262-6504
    Scott.Lent@arnoldporter.com                    (404) 261-2842 (fax)
    Paul.Andrews@arnoldporter.com                  jddalbey@cglawfirm.com
    Travis.Clark@arnoldporter.com
                                                   Counsel for C&S Chemicals, Inc.
    Counsel for American Securities, LLC

    William F. Ryan, Jr. (admitted pro hac vice)
    Aaron L. Casagrande (admitted pro hac vice)
    Aaron A. Nichols (admitted pro hac vice)
    WHITEFORD, TAYLOR & PRESTON L.L.P.
    Seven Saint Paul Street
    Baltimore, Maryland 21202
    (410) 347-8741
    (410) 223-4161 (fax)
    wryan@wtplaw.com
    acasagrande@wtplaw.com
    anichols@wtplaw.com

    Counsel for USALCO, LLC
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 2 of 52 PageID: 37284




                                         TABLE OF CONTENTS
                                                                                                                   Page

    I.    INTRODUCTION .........................................................................................1

    II.   STATEMENT OF RELEVANT FACTS ......................................................3

          A.      The MDL Class Proceedings Were on Behalf of
                  All Direct Purchasers of Alum in The United
                  States and All Indirect Purchasers in Thirty-Three
                  U.S. Jurisdictions.................................................................................3

          B.      The Relator’s Qui Tam Complaints Relate to The
                  Facts and Circumstances Alleged in The MDL
                  Consolidated Proceeding Before This Court.......................................4

          C.      The MDL Class Settlements ...............................................................5

                  1.       The Scope of The Settlement Classes .......................................6

                  2.       The Scope of The Releases Approved by
                           The Court ................................................................................10

                  3.       The Binding Nature, Sole Remedy,
                           Exclusive Jurisdiction and Stay Provisions
                           of The Settlement Agreements Approved by
                           The Court ................................................................................13

          D.      Advance Notice of The Proposed Class
                  Settlements was Given to Potential Class
                  Members, Including the Municipalities Relator
                  Purports to Represent, as well as The Attorneys
                  General of Illinois and Virginia, Among Others...............................15

          E.      The Judgment Orders Granting Final Approval of
                  The DPP Settlement Agreements ......................................................16

          F.      Relator’s Objections to The Settlements and
                  Failure to Appeal This Court’s Denials of His
                  Objections ..........................................................................................19
                                                            i
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 3 of 52 PageID: 37285




    III.   ARGUMENT ...............................................................................................20

           A.      This Court Retained Jurisdiction to Enforce The
                   Settlement Agreements .....................................................................20

           B.      An Injunction to Enforce The Class Settlement
                   Agreements is Proper Under The All Writs Act ...............................22

                   1.       An Injunction is Necessary “In Aid Of” This
                            Court’s Jurisdiction .................................................................23

                   2.       The Anti-Injunction Act Does Not Apply to
                            an Injunction Issued ‘In Aid Of’ This
                            Court’s Jurisdiction’................................................................24

                   3.       An Injunction is Also Necessary to Protect
                            and Effectuate This Court’s Judgments ..................................29

                            a.       The Claims of Relator and The
                                     Municipalities are Barred by Res
                                     Judicata.........................................................................29

                            b.       The Claims of Relator and The
                                     Municipalities    are        Barred           by
                                     Collateral Estoppel .......................................................34

                   4.       This Case Also Satisfies The Equitable
                            Requirements for an Injunction ..............................................39

    IV.    CONCLUSION............................................................................................40




                                                           ii
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 4 of 52 PageID: 37286




                                          TABLE OF AUTHORITIES
                                                                                                                  Page
    Cases
    Agnes ex rel. Agnes v. E.I. Du Pont De Nemours & Co.,
          No. 98-1405 (DMC), 2011 WL 1322043 (D.N.J. Mar. 31,
          2011) .......................................................................................... 20-21, 38, 39

    Atl. Coast Line R.R. Co. v. Bhd. of Locomotive Eng’rs,
          398 U.S. 281 (1970) ....................................................................................24

    Battle v. Liberty Nat’l Life Ins. Co.,
           877 F.2d 877 (11th Cir. 1989) ......................................................... 23-24, 27

    Carlough v. Amchem Prod., Inc.,
          10 F.3d 189 (3d Cir. 1993) ........................................................ 23, 25, 27-28

    Collins v. E.I. DuPont de Nemours & Co.,
          34 F.3d 172 (3d Cir. 1994)..................................................................... 31-32

    Freeman v. MML Bay State Life Ins. Co.,
         445 Fed. App’x 577 (3d Cir. 2011) .............................................................35

    Gotthelf v. Toyota Motor Sales, U.S.A., Inc.,
          No. 11-4429(JLL), 2012 WL 1574301
          (D.N.J. May 3, 2012) ...................................................................................30

    Grimes v. Vitalink Comms. Corp.,
         17 F.3d 1553 (3d Cir. 1994)............................................................. 20, 29, 37

    Halley v. Honeywell Int'l, Inc.,
          861 F.3d 481 (3d Cir. 2017)................................................................... 10, 30

    In re Am. Honda Motor Co., Inc., Dealerships Relations Litig.,
           315 F.3d 417 (4th Cir. 2003) ...................................................................... 26

    In re Baldwin-United Corp.,
           770 F.2d 328 (2d Cir. 1985) ...................................................... 24, 27, 28-29

    In re Corrugated Container Antitrust Litig.,
           659 F.2d 1332 (5th Cir. 1981) ................................................... 24, 26-27, 28
                                                             iii
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 5 of 52 PageID: 37287




    In re Diet Drugs,
           282 F.3d 220 (3d Cir. 2002) ........................................................... 24-25, 28

    In re Diet Drugs (Phentermine/Fenfluramine/ Dexfenfluramine) Prod. Liab. Litig.,
           369 F.3d 293 (3d Cir. 2004) ............................................................... passim

    In re Gen. Motors Corp. Pick-Up Truck Fuel Tank Prod. Liab. Litig.,
           134 F.3d 133 (3d Cir. 1998) ....................................................................... 28

    In re Linerboard Antitrust Litig.,
           361 F. App'x 392 (3d Cir. 2010)............................................................ 25-26

    In re Prudential Ins. Co. of Am. Sales Practice Litig.,
           261 F.3d 355 (3d Cir. 2001)..................................................................passim

    In re Prudential Ins. Co. of Am. Sales Pracs. Litig.,
           314 F.3d 99 (3d Cir. 2002)...........................................................................39

    In re Sch. Asbestos Litig.,
           No. 83-0268, 1991 WL 61156 (E.D. Pa. Apr. 16,
           1991), aff’d mem., 950 F.2d 723 (3d Cir. 1991)......................................... 23

    Karatzas v. Mass Mut. Fin. Grp.,
          No. 16-1302 (RBK/AMD), 2016 WL 6953421
          (D.N.J. Nov. 28, 2016). ................................................................................30

    Klay v. United Healthgroup, Inc.,
          376 F.3d 1092 (11th Cir. 2004).............................................................. 39-40

    Kokkonen v. Guardian Life Ins. Co. of Am.,
         511 U.S. 375 (1994) ............................................................................... 20-21

    Lorillard Tobacco Co. v. Chester, Willcox & Saxbe,
           589 F.3d 835 (6th Cir. 2009) ...................................................................... 26

    Marmon Coal Co. v. Dir., Office of Workers' Comp. Progs.,
        726 F.3d 387 (3d Cir. 2013).........................................................................33



                                                           iv
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 6 of 52 PageID: 37288




    Perlstein v. Transamerica Occidental Life Ins. Co.,
          No. 07-cv-5782 (DMC),
          2008 WL 2837185 (D.N.J. July 21, 2008) ...................................................31

    Robertson v. Bartels,
          148 F. Supp. 2d 443 (D.N.J. 2001),
          aff'd, 534 U.S. 1110 (2002) ................................................................... 33-34

    Scachitti v. UBS Financial Servs., Inc.,
          215 Ill. 2d 484 (2005) ..................................................................................32

    Simoni v. Luciani,
         872 F. Supp. 2d 382 (D.N.J. 2012) .............................................................30

    Three J Farms, Inc. v. Plaintiffs' Steering Comm. (In re Corrugated
    Container Antitrust Litig.),
          659 F.2d 1332 (5th Cir. 1981) ................................................... 24, 26-27, 28

    Toscano v. Conn. Gen. Life Ins. Co.,
         288 F. App'x 36 (3d Cir. 2008) ....................................................... 30, 37-38

    U.S. ex rel. Charte v. Am. Tutor, Inc.,
          934 F. 3d 346 (3rd Cir. 2019) ......................................................................32

    United States v. Am. Soc. of Composers, Authors and Publishers,
          442 F.2d 601 (2d Cir. 1971) ................................................................. 24, 27

    United States v. N.Y. Tel. Co.,
          434 U.S. 159 (1977).................................................................................... 22

    United States ex rel. Hindo v. Univ. of Health Sciences/Chi. Med. School,
          No. 91- cv-1432, 1993 WL 512609 (N.D. Ill. Dec. 8, 1993) .......................33

    Wright v. Prudential Ins. Co. of Am.,
         285 F. Supp. 2d 515 (D.N.J. 2003) ..............................................................20




                                                            v
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 7 of 52 PageID: 37289




    Other Authorities

    28 U.S.C. §1715 ....................................................................................................... 16

    28 U.S.C. § 2283 ...................................................................................................... 29




                                                               vi
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 8 of 52 PageID: 37290




                                                   Index of Exhibits

    Name                                                                                                    Exhibit #

    Judge Everett A. Martin, Jr. December 10, 2019,
    Letter Memorandum Order (Circuit Court of the
    City of Norfolk, Virginia) ........................................................................................1

    Amended Complaint dated September 27, 2018,
    State of Illinois, ex rel. Lawrence McShane, Plaintiff-Relator,
    v. Reichl, et al. (Circuit Court of Cook County, Illinois) .........................................2

    Amended Complaint dated September 27, 2018,
    City of Chicago, ex rel. Lawrence McShane, Plaintiff-Relator,
    v. Reichl, et al. (Circuit Court of Cook County, Illinois) .........................................3

    Third Amended Complaint dated November 23, 2020,
    Commonwealth of Virginia, ex rel. Lawrence
    McShane, Plaintiff-Relator, v. Reichl, et al.
    (Circuit Court of Norfolk, Virginia) .........................................................................4

    Settlement Agreement Between Direct Purchaser
    Class Plaintiffs and Defendant USALCO, LLC
    (Docket No. 1250-2) ................................................................................................5

    Settlement Agreement Between Direct Purchaser
    Class Plaintiffs and Defendant American
    Securities, LLC (Docket No. 1273-2) ......................................................................6

    Settlement Agreement Between Direct Purchaser
    Class Plaintiffs and Defendant C&S Chemicals, Inc.
    (Docket No. 1326-2) ................................................................................................7

    Declaration of Charles E. Ferrara
    dated November 20, 2020 .......................................................................................8

    In re: Liquid Aluminum Sulfate Antitrust Litigation,
    Civil No. 16-md-2687, Hearing Transcript
    dated November 14, 2018 (Docket No. 1184) .........................................................9


                                                             vii
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 9 of 52 PageID: 37291




    In re: Liquid Aluminum Sulfate Antitrust Litigation,
    Civil No. 16-md-2687, Hearing Transcript
    dated September 26, 2019 (Docket No. 1426) .......................................................10




                                                     viii
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 10 of 52 PageID:
                                 37292



  I.    INTRODUCTION

        Defendants American Securities, LLC (“American Securities”), C&S

  Chemicals, Inc. (“C&S”) and USALCO, LLC (“USALCO” and collectively with

  American Securities and C&S, the “Settling Defendants”) submit this memorandum

  of law in support of their Motion to Enforce Settlement Agreements and request

  that this Court:

        (i) exercise its retained, continuing, and exclusive jurisdiction to
        administer, interpret, implement and enforce their court-approved
        settlement agreements with the Direct Purchaser and Indirect
        Purchaser Settlement Classes, which settlement agreements are
        incorporated in and made a part of this Court’s related judgment orders
        fully and finally approving the settlement agreements in all respects;
        and

        (ii) enjoin the Relator Lawrence McShane (“Relator”) and the
        governmental entities he purports to represent from pursuing claims he
        filed against the Settling Defendants in Illinois and Virginia state
        courts to recover damages allegedly sustained by municipal and other
        local governmental purchasers of liquid aluminum sulfate (“Alum”) in
        these jurisdictions (collectively, “Municipalities”), penalties and
        attorneys’ fees.

        Relator is a former employee of General Chemical Corporation who claims

  to be the “whistleblower” who reported the alleged conspiracy that forms the basis

  of the antitrust actions in this consolidated proceeding. After the filing of the Direct

  Purchaser Consolidated Amended Complaint on August 22, 2016 (“DPP

  Complaint”, Dkt. No. 220) and the Indirect Purchaser Consolidated Complaint on

  October 17, 2016 (“IPP Complaint”, Dkt. No. 242), Relator filed a series of qui tam
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 11 of 52 PageID:
                                 37293



  lawsuits1 in Illinois and Virginia under various false claims statutes alleging, like

  the plaintiffs in these consolidated proceedings, that the Settling Defendants and

  other named defendants engaged in a nationwide conspiracy to fix prices and rig

  bids for contracts in the Alum market (collectively, the “Qui Tam Cases”).2

        The alleged underlying conspiracy in the Qui Tam Cases is the same as that

  alleged in these consolidated multidistrict proceedings. The Municipalities, on

  whose behalf Relator seeks to recover in the Qui Tam Cases, are class members

  who, as set forth more fully below, already settled and released all such claims

  against the Settling Defendants. Those settlements and releases were approved by

  this Court and incorporated into, and made a part of, judgment orders issued by this

  Court dismissing with prejudice the claims of the Direct Purchaser Class and

  Indirect Purchaser Class against the Settling Defendants. These settlements and




  1
        A “qui tam lawsuit” is a lawsuit in which a private citizen is authorized by
  law to file a claim on behalf of a government entity against a third-party that
  allegedly defrauded the government, seeking to recover such moneys for the
  government entity. The citizen, or “Relator,” receives a percentage of the
  government’s recovery.
  2
        The Qui Tam Cases include: (1) Lawrence McShane v. Frank A. Reichl, et
  al., Case No. CL17-944 (Circuit Court for Norfolk, Virginia, filed January 31,
  2017); (2) State of Illinois ex rel. Lawrence McShane v. Frank A. Reichl, et al.,
  Case No. 2017-L-001074 (Circuit Court of Cook County, Illinois, filed January 30,
  2017); and (3) City of Chicago ex rel. Lawrence McShane v. Frank A. Reichl, et
  al., Case No. 2016-L-011383 (Circuit Court of Cook County, Illinois, filed
  November 18, 2016).
                                           2
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 12 of 52 PageID:
                                 37294



  releases warrant an injunction against Relator and the Municipalities from pursuing

  the Qui Tam Cases against the Settling Defendants.

  II.   STATEMENT OF RELEVANT FACTS

        A.     The MDL Class Proceedings Were On Behalf Of All Direct
               Purchasers of Alum In The United States And All Indirect
               Purchasers In Thirty-Three U.S. Jurisdictions

        The DPP Complaint was filed on behalf of a class consisting of “[a]ll persons

  and entities in the United States who purchased liquid aluminum sulfate directly

  from Defendants, from 1997 through at least February 2011.” Dkt. No. 220 at ¶ 45.

  Likewise, the IPP Complaint was filed on behalf of “all persons or entities . . . who

  indirectly purchased liquid aluminum sulfate, . . . from January 1997 and continuing

  until the anticompetitive effects of Defendants’ unlawful conduct ceases,” in thirty-

  three United States jurisdictions, including Illinois. Dkt. No. 242 at ¶ 174. Thus,

  both the DPP Complaint and IPP Complaint included as putative class members the

  Municipalities that Relator purports to represent in the Qui Tam Cases. As the

  Court in the Virginia qui tam case has noted, “[t]here is no dispute the Localities are

  members of the Class,” referring to the Direct Purchaser Settlement Class. See

  December 10, 2019, Letter Memorandum and attached Order, which is Exhibit 1 to

  this memorandum.3



  3
         In its December 10, 2019 letter order granting in part, and denying in part,
  certain defendants’ pleas in bar, the Circuit Court of the City of Norfolk suggested
                                            3
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 13 of 52 PageID:
                                 37295



        B.     The Relator’s Qui Tam Complaints Arise Out of the Same Facts
               and Circumstances Alleged In The MDL Consolidated Proceeding
               Before This Court

        Relator’s Qui Tam Cases are based on the same alleged conspiracy that

  formed the basis of the antitrust actions in this consolidated MDL proceeding. In

  his qui tam complaints,4 Relator alleges that Settling Defendants and others

  engaged,

        [I]n a conspiracy for the purposes of suppressing and eliminating
        competition in the selling and marketing of liquid aluminum sulfate by
        entering into an agreement to rig bids and allocate customers for, and
        to fix, stabilize and maintain the price of liquid aluminum sulfate sold
        to municipalities and pulp and paper companies throughout the United
        States.

  Ill. Am. Cmplt., Exhibit 2, at ¶ 33. Relator further alleges that “the conspiracy was

  in effect by no later than 2005 and lasted through at least February 2011.” Id.

  Likewise, the claims asserted in the Consolidated Proceedings in this case alleged

  that the Settling Defendants participated in a conspiracy to rig bids, allocate

  customers and fix, stabilize and maintain the price of alum sold in the United States

  that Defendants “return to the District Court and seek an injunction barring the
  prosecution of this action under the Anti-Injunction Act.” Exhibit 1 at 9 n.20.
  4
        References herein are to the allegations contained in Relator’s Amended
  Complaint on behalf of the Illinois Municipalities, which allegations are the same
  as those made in his other qui tam complaints for all purposes relevant to this
  Motion. Relator’s currently pending complaints in the Illinois and Chicago Qui
  Tam Cases are attached hereto as Exhibits 2 and 3, respectively. Relator’s
  recently filed Third Amended Complaint in the Virginia action is attached hereto
  as Exhibit 4. Given the volume of the exhibits to these complaints, the exhibits
  are not being submitted to the Court but can be submitted at the Court’s request.
                                           4
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 14 of 52 PageID:
                                 37296



  from January, 1997 to at least February 28, 2011. See, e.g., Dkt. No. 1366-3 at 1

  (Court-approved Notice of Proposed Settlements between Direct Purchaser Class

  Plaintiffs and American Securities and USALCO). Those claims were settled and

  released.

        C.     The MDL Class Settlements

        Following more than three years of litigation, the Direct Purchaser Class

  Plaintiffs filed a series of motions for preliminary approval of class-wide

  settlements with the Settling Defendants, including: (1) on March 25, 2019, a

  Motion for Preliminary Approval of a class-wide settlement with USALCO (Dkt.

  No. 1250); (2) on April 18, 2019, a Motion for Preliminary Approval of a class-

  wide settlement with American Securities (Dkt. No. 1273); and (3) on July 1, 2019,

  a Motion for Preliminary Approval of a class-wide settlement with C&S (Dkt. No.

  1326). The proposed settlement agreements between the Direct Purchaser Class

  Plaintiffs and USALCO, American Securities and C&S, which are collectively

  referred to herein as the “DPP Settlement Agreements,” see Dkt. Nos. 1250-2,

  1273-2 and 1326-2, respectively, and are attached hereto as Exhibits 5 to 7.5




  5
        These motions were preceded by a Motion for Preliminary Approval of a
  class-wide settlement between the DPPs and the GEO Settling Parties, which
  included GEO and Steppig, among others on June 15, 2018 (Dkt. No. 911) and a
  Motion for Preliminary Approval of a class-wide settlement between the DPPs and
  the Chemtrade Defendants on January 14, 2019 (Dkt. No. 1189).
                                           5
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 15 of 52 PageID:
                                 37297



        Similarly, the Settling Defendants entered into class-wide settlement

  agreements with the Indirect Purchaser Class Plaintiffs. See Dkt. No. 1317-1

  (USALCO); Dkt. No. 1317-2 (American Securities); Dkt. No. 1317-3 (C&S),

  which are collectively referred to herein as the “IPP Settlement Agreements.” In

  other words, all defendants have settled with the class plaintiffs, and the class

  litigation has ended. See Dkt. No. 1463 (“this case is hereby terminated as to all

  parties”.

        The class settlements provide for significant recovery for the members of the

  respective classes, including the Illinois and Virginia Municipalities Relator

  purports to represent.   Although the DPP Settlement Agreements and the IPP

  Settlement Agreements provide for different consideration and have certain

  different terminology, their terms are functionally identical as they relate to this

  Motion.

        1.      The Scope of The Settlement Classes

        In the DPP Settlement Agreements, the “Direct Purchaser Settlement Class”

  includes “all Direct Purchasers, including the Direct Purchaser Class Plaintiffs and

  Direct Purchaser Settlement Class Members.”          Dkt. No. 1250-2, at ¶ 1(k)

  (USALCO); Dkt. No. 1273-2, at ¶ 1(j) (American Securities); Dkt. No. 1326-2, at ¶

  1(k) (C&S).     “Direct Purchasers” are defined as “all persons or entities that

  purchased Alum in the United States directly from a Defendant or co-conspirator


                                           6
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 16 of 52 PageID:
                                 37298



  from January 1, 1997 to at least February 28, 2011.” Dkt. No. 1250-2, at ¶ 1(g)

  (USALCO); Dkt. No. 1273-2, at ¶ 1(g) (American Securities); Dkt. No. 1326-2, at ¶

  1(g) (C&S).

        The only persons and entities excluded from the Direct Purchaser Settlement

  Class are “[d]efendants . . . and their respective parents, subsidiaries, and affiliates”

  and “any Direct Purchasers who timely and validly elect to be excluded from the

  Direct Purchaser Settlement Class.” Dkt. No. 1250-2, at ¶ 1(k) (USALCO); Dkt.

  No. 1273-2, at ¶ 1(j) (American Securities); Dkt. No. 1326-2, at ¶ 1(k) (C&S).

  None of the entities that Relator purports to represent elected to be excluded from

  the Direct Purchaser Settlement Class.

        Similarly, in the IPP Settlement Agreements, the “Indirect Purchaser

  Settlement Class” includes “all Indirect Purchasers, including the Indirect Purchaser

  Class Plaintiffs and Indirect Purchaser Settlement Class Members.” Dkt. No. 1317-

  1, at ¶ 1(k) (USALCO); Dkt. No. 1317-2, at ¶ 1(j) (American Securities); Dkt. No.

  1317-3, at ¶ 1(n) (C&S). An “Indirect Purchaser” is defined as “all persons or

  entities that purchased Alum in the Indirect Purchaser States indirectly for end use

  and not for resale from a Defendant or co-conspirator during the Settlement Class




                                             7
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 17 of 52 PageID:
                                 37299



  Period.” Dkt. No. 1317-1, at ¶ 1(h) (USALCO); Dkt. No. 1317-3, at ¶ 1(j) (C&S); );

  see also Dkt. No. 1317-2, at ¶ 1(g) (American Securities).6

        The only persons or entities excluded from the Indirect Purchaser Settlement

  Class are “[d]efendants and co-conspirators and their respective parents,

  subsidiaries and affiliates” and “any Indirect Purchasers who timely and validly

  elect to be excluded from the Indirect Purchaser Settlement Class.” Dkt. No. 1317-

  1, at ¶ 1(k) (USALCO); Dkt. No. 1317-2, at ¶ 1(j) (American Securities); Dkt. No.

  1317-3, at ¶ 1(n) (C&S). None of the entities that Relator purports to represent

  elected to be excluded from the Indirect Purchaser Settlement Class.

        The Municipalities allege that they are both “Direct Purchasers” and

  “Indirect Purchasers” of Alum, and therefore are members of the Direct Purchaser

  Settlement Class and/or Indirect Purchaser Settlement Class. See, e.g., Exhibit 3,

  Chicago Amended Complaint, at ¶¶ 35, 51, 51–99 (including allegations that the

  Municipalities purchased Alum directly from the Defendants and indirectly through

  distributors). Unless, therefore, the Municipalities opted out of the Direct Purchaser

  Settlement Class and the Indirect Purchaser Settlement Class, they remain class

  members and are bound by the settlement agreements entered into on behalf of all

  class members.


  6
        The “Settlement Class Period” was defined as January 1, 1997 through
  February 28, 2011. Dkt. No. 1317-1, at ¶ 1(w) (USALCO); Dkt. No. 1317-2, at ¶
  1(x) (American Securities); Dkt. No. 1317-3, at ¶ 1(aa) (C&S).
                                            8
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 18 of 52 PageID:
                                 37300



        Not only did the Municipalities not elect to be excluded from the class

  settlement agreements, a number of them have submitted claim forms to receive

  payments from the class settlements. See Declaration of Charles E. Ferrara attached

  hereto as Exhibit 8.7 These Municipalities include, among others, the City of

  Chicago, the City of Crystal Lake, the City of Decatur, the City of Salem and the

  City of West Chicago, in Illinois as well as the City of Chesapeake and the City of

  Williamsburg in Virginia. See id.8




  7
         Mr. Ferrara is a Sr. Business Resource Liaison for the class action notice and
  settlement administration firm, Angeion Group, LLC, retained by the DPP class.
  Id. at ¶¶ 1-2. Exhibit A to Mr. Ferrara’s declaration contains a listing of the
  Municipalities that have participated in the DPP Settlement Class and have
  received distributions from the class settlements.          The remainder of the
  attachments to the Declaration originally contained the claim forms and backup
  documentation submitted by the Municipalities identified in Exhibit A to the
  Declaration. For the convenience of the Court and the parties, the backup
  documentation has been removed and the remaining Declaration, claim forms and
  attachments thereto have been numbered sequentially.
  8
         The Claim Forms include express disclaimers, such as: (1) “By signing and
  submitting this Claim Form, you will be certifying that you have read and that you
  understand the Notice, including the terms of the releases described therein and
  provided for herein”, see, e.g., Exhibit 8 at Angeion000134 (emphasis added), and
  (2) “You agree to submit to the jurisdiction of the District Court for the District of
  New Jersey, where this Action is pending, for purposes of resolving any issues
  related to or arising from your claim.” Id. at Angeion000137. To the extent the
  Court requests the submission of the entirety of the Claim Forms with the backup
  documentation, undersigned counsel can provide that information to the Court.

                                            9
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 19 of 52 PageID:
                                 37301



        2.     The Scope of The Releases Approved By The Court

        Under the court approved settlement agreements, the Direct Purchaser

  Settlement Class broadly released any and all claims any class member had against

  the Settling Defendants that in any way arose out of or related to the facts and

  circumstances    alleged   in   the   Consolidated   Proceedings,    including   any

  “consequences thereof.” As the Third Circuit has noted, “[i]t is not unusual for a

  class settlement to release all claims arising out of a transaction or occurrence.”

  Halley v. Honeywell Int’l, Inc., 861 F.3d 481, 494 (3d Cir. 2017).

        Each release provides that the Settling Defendant “shall be completely

  released” from “any and all claims” regardless of whether the claims are “class,

  individual or otherwise in nature” and whether they are brought “directly,

  representatively, derivatively or in any other capacity.” See Dkt. No. 1250-2, at ¶

  14 (USALCO); Dkt. No. 1273-2, at ¶ 14 (American Securities); Dkt. No. 1326-2, at

  ¶ 14 (C&S).9 Under the express terms of each release, the only claims preserved

  are those involving “negligence, personal injury, breach of product warranty,

  bailout, failure to deliver lost wages, damaged or delayed goods, product defect or

  similar claim relating to Alum.” See Dkt. No. 1250-2, at ¶ 14 (USALCO); Dkt. No.

  1273-2, at ¶ 14 (American Securities); Dkt. No. 1326-2, at ¶ 14 (C&S). The claims

  9
         The release provisions contained in the IPP Settlement Agreement and
  related Orders approving those agreements are the same for all relevant purposes
  relating to this Motion. See Dkt. No. 1317-1, at ¶ 15 (USALCO); Dkt. No. 1317-2,
  at ¶ 14 (American Securities); Dkt. No. 1317-3, at ¶ 14 (C&S).
                                           10
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 20 of 52 PageID:
                                 37302



  alleged in Relator’s Qui Tam Cases do not fall within this limited exception to the

  broad release of any and all claims.

        In this regard, the release in USALCO’s DPP Settlement Agreement, which

  is identical in all material respects to the release in the other DPP Settlement

  Agreements, states in pertinent part:

        Upon Final Judgment and in consideration of payment of the
        Settlement Funds into the Direct Purchaser Escrow Account, and for
        other valuable consideration, the USALCO Released Parties shall be
        completely released, acquitted, and forever discharged from any
        and all claims, demands, actions, suits, causes of action, whether
        class, individual, or otherwise in nature (whether or not any Direct
        Purchaser Settlement Class Member has objected to the Settlement or
        makes a claim upon or participates in the Settlement Funds, whether
        directly, representatively, derivatively or in any other capacity)
        that the Releasing Parties ever had, now has, or hereafter can,
        shall, or may ever have, that exist as of the date of Final Judgment,
        on account of, or in any way arising out of, any and all known and
        unknown, foreseen and unforeseen, suspected or unsuspected,
        actual or contingent, liquidated or unliquidated claims, injuries,
        damages, and the consequences thereof in anyway arising out of or
        relating in any way to the facts and circumstances alleged in the
        Consolidated Proceedings (“Released Claims”), provided however,
        that nothing herein shall release claims involving any negligence,
        personal injury, breach of product warranty, bailment, failure to deliver
        lost goods, damaged or delayed goods, product defect, or similar claim
        relating to Alum.

  Dkt. No. 1250-2, at ¶ 14 (USALCO) (emphasis added); see also Dkt. No. 1273-2, at

  ¶ 14 (American Securities); Dkt. No. 1326-2, at ¶ 14 (C&S).

        Consistent with the broad release of claims, the DPP Settlement Agreements

  define the parties subject to the release in equally broad terms. In addition to


                                           11
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 21 of 52 PageID:
                                 37303



  encompassing “all persons or entities that purchased Alum in the United States

  from a Defendant or a co-conspirator from January 1, 1997 to at least February 28,

  2011” (i.e., “Direct Purchasers”), see, e.g., Dkt. No. 1250-2, at ¶ 1(g) (USALCO),

  the Releasing Parties expressly includes, in pertinent part, “any person or entity

  acting on behalf of or through them in any capacity whatsoever”; “any of their . . .

  officials . . . legal representatives”; and any “persons or entities acting in a parens

  patriae, sovereign, quasi-sovereign, private attorney general, qui tam, taxpayer or

  any other capacity, whether or not any of them participate in this settlement.” In this

  regard, the DPP Settlement Agreements provide that:

        “Releasing Party” or “Releasing Parties” shall refer individually
        and collectively, to the Direct Purchaser Settlement Class and all
        Direct Purchaser Settlement Class Members, including the Direct
        Purchaser Class Plaintiffs and the Direct Purchaser Settlement
        Class Members, each on behalf of themselves and their respective
        predecessors and successors; their current and former, direct and
        indirect parents, subsidiaries and affiliates; their present and former
        shareholders, partners, directors, officers, owners of any kind,
        principals, members, agents, employees, contractors, attorneys,
        insurers, heirs, executors, administrators, devisees, representatives;
        their assigns of all such persons or entities, as well as any person or
        entity acting on behalf of or through any of them in any capacity
        whatsoever, jointly and severally; and any of their past, present and
        future agents, officials acting in their official capacities, legal
        representatives, agencies, departments, commissions and divisions;
        and also means, to the full extent of the power of the signatories
        hereto to release past, present and future claims, the following: (1)
        any Releasing Party’s subdivisions (political or otherwise, including,
        but not limited to, municipalities, counties, parishes, villages,
        unincorporated districts and hospital districts), public entities, public
        instrumentalities and public education institutions; and (2) persons or
        entities acting in a parens patriae, sovereign, quasi-sovereign,
                                            12
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 22 of 52 PageID:
                                 37304



        private attorney general, qui tam, taxpayer or any other capacity,
        whether or not any of them participate in this settlement. As used
        in this Paragraph, “affiliates” means entities controlling, controlled, in
        whole or in part, by or under common ownership or control with, in
        whole or in part, any of the Releasing Parties or their predecessors.

  Dkt. No. 1250-2, at ¶ 1(w) (USALCO) (emphasis added); Dkt. No. 1273-2, at ¶

  1(x) (American Securities); Dkt. No. 1326-2, at ¶ 1(w) (C&S). Thus, the releases

  expressly extend to and release all past, current and future claims by any persons

  acting in a qui tam capacity. And, they expressly apply “whether or not any of

  them participate in this settlement.” Id.

        3.     The Binding Nature, Sole Remedy, Exclusive Jurisdiction and Stay
               Provisions of The Settlement Agreements Approved By The Court

        Paragraph 21 of the DPP Settlement Agreements provides that, “upon Final

  Approval, each and every covenant and agreement herein shall be binding upon all

  Direct Purchaser Settlement Class Members.” Dkt. No. 1250-2, at ¶ 21 (USALCO);

  see also Dkt. No. 1273-2, at ¶ 21 (American Securities); Dkt. No. 1326-2, at ¶ 21

  (C&S).

        The DPP Settlement Agreements further provide that they are the sole

  remedy for all Released Claims:

        This Agreement shall provide the sole and exclusive remedy for any
        and all Released Claims against any [Settling Defendants] Released
        Party, and upon entry of Final Judgment, the Releasing Parties shall be
        forever barred from initiating, asserting, maintaining, or prosecuting
        any and all Released Claims against any [Settling Defendants]
        Released Party.


                                              13
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 23 of 52 PageID:
                                 37305



  Dkt. 1250-2, ¶ 22 (USALCO); Dkt. No. 1273-2, at ¶ 22 (American Securities); Dkt.

  No. 1326-2, at ¶ 22 (C&S).10

        The DPP Settlement Agreements expressly provide that: “[t]he Parties and

  any Releasing Parties hereby irrevocably submit to the exclusive jurisdiction of the

  Court for any suit, action, proceeding, or dispute arising out of or relating to this

  Agreement or the applicability of this Agreement.” Dkt. No. 1250-2, at ¶ 18

  (USALCO); see also Dkt. No. 1273-2, at ¶ 18 (American Securities); Dkt. No.

  1326-2, at ¶ 18 (C&S). Additionally, they provide that the Settling Defendants

  shall be entitled to a stay of any other suit against them until this Court has entered

  a final judgment no longer subject to further review, stating:

        In the event that the provisions of Paragraph 14 or 15 are asserted by
        any USALCO Released Party as a defense in whole or in part to any
        claim or cause of action or otherwise raised as an objection in any suit,
        action or proceeding, it is hereby agreed that such USALCO Released
        Party shall be entitled to a stay of that suit, action, or proceeding until
        the Court has entered a final judgment no longer subject to any appeal
        or review determining any issues relating to the defense or objection
        based on such provisions.

  Dkt. No. 1250-2, at ¶ 18 (USALCO); see also Dkt. No. 1273-2, at ¶ 18 (American

  Securities); Dkt. No. 1326-2, at ¶ 18 (C&S).


  10
         Also noteworthy is that the DPP Settlement Agreements contained opt-out
  and termination provisions pursuant to which the Settling Defendants had the
  ability to terminate the DPP Settlement Agreements if a certain threshold of Class
  Members elected to be excluded from, or opted out of, participating in the Class
  Settlement. Dkt. No. 1250-2, at ¶ 17. None of the governmental entities that
  Relator purports to represent elected to opt out of the settlement classes.
                                            14
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 24 of 52 PageID:
                                 37306



        D.     Advance Notice of The Proposed Class Settlements was Given to
               Potential Class Members, Including The Municipalities Relator
               Purports to Represent, as well as The Attorneys General of Illinois
               and Virginia, Among Others

        By various orders, this Court preliminarily approved the DPP Settlement

  Agreements with USALCO, American Securities and C&S on April 24, 2019, May

  13, 2019 and September 12, 2019, respectively. See Dkt. Nos. 1282, 1293 and

  1373. Pursuant to those orders, the Direct Purchaser Plaintiffs provided court-

  approved notice of the proposed class settlement to class members including the

  Municipalities that are the parties of interest in the Qui Tam Cases.

        As part of the notice process, the court-approved notice of the proposed

  settlements was sent to over 10,000 potential class members and also published in

  an industry newspaper and on a dedicated website. See Dkt. No. 1366-3, at ¶¶ 10,

  12, 13–16 (USALCO & American Securities); Dkt. No. 1401-2, at ¶¶ 9, 11, 12–14

  (C&S). The notice included a number of disclosures. In addition to providing basic

  information about the lawsuit and the settlement, see, e.g., Dkt. No. 1366-3 at 7-18,

  the notices expressly notified potential class members of the broad releases

  contained in the proposed settlement agreements, id. at 13–14, and gave them

  instructions on how they could elect to opt out of the settlement class by simply

  mailing a letter to the claims administrator by a date certain saying they wanted to

  be excluded from the settlement class. Id. at 15. The notices also advised potential

  class members that, if they did nothing at all, “you will remain in the Direct
                                            15
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 25 of 52 PageID:
                                 37307



  Purchaser Settlement Class, and you will be bound by the terms of the Settlements

  and will forego any right to sue, or be part of any other lawsuit against

  USALCO . . . or American Securities over the ‘Released Claims.’” Id. at 18.11

        In addition to the notice provided to the Municipalities, notice was also

  provided to the Attorneys General of each of the 50 states, including Illinois and

  Virginia, pursuant to the Class Action Fairness Act, 28 U.S.C. § 1715. See, e.g.,

  Dkt. No. 1388, at ¶ 6. None of them objected to the Court’s approval of the

  settlement agreements.

        E.    The Judgment Orders Granting Final Approval of The DPP
              Settlement Agreements

        This Court’s Judgment Orders approving the DPP Settlement Agreements

  (the “DPP Settlement Orders”) incorporated, and made a part thereof, the respective

  DPP Settlement Agreements and further incorporated, by specific reference, the

  release provisions of paragraph 14 of the DPP Settlement Agreements “in all

  respects.” Dkt. No. 1388, at ¶¶ 2, 11 (USALCO and American Securities) (“The

  provisions of paragraphs 14, 15, and 16 of the respective Settlement Agreements,

  together with the definitions contained in paragraph 1 of the respective Settlement

  11
        The Indirect Purchaser Plaintiffs followed a similar court-approved notice
  process for their potential class members and included information substantively
  similar to that provided in the Direct Purchaser Plaintiffs’ notice. See Dkt.
  No. 1400-1, at 21 (“Unless you excluded yourself, you will not be able to file a
  lawsuit or be part of any other lawsuit asserting claims against the Settling
  Defendants concerning or relating to the claims and factual allegations that were or
  could have been raised in this action.”).
                                          16
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 26 of 52 PageID:
                                 37308



  Agreements relating thereto, are expressly incorporated herein in all respects.”); see

  also Dkt. No. 1420, at ¶¶ 2, 10 (C&S).

        The DPP Settlement Orders further certified a nationwide settlement class of

  “all persons or entities that purchased liquid aluminum sulfate (“Alum”) in the

  United States directly from a Defendant from January 1, 1997 through February 28,

  2011.” Dkt. No. 1388, at ¶ 4 (USALCO and American Securities); Dkt. No. 1420,

  at ¶ 4 (C&S).

        Pursuant to the express provisions of the DPP Settlement Orders, the only

  parties excluded from the settlement class are (1) Defendants and their respective

  parents, subsidiaries, and affiliates and (2) any Direct Purchaser Settlement Class

  Member “who timely and validly elect[ed] to be excluded from the Direct

  Purchaser Settlement Class, as listed on . . . Exhibit 1” to the Orders. See Dkt. No.

  1388, at ¶ 4 (USALCO and American Securities); Dkt. No. 1420, at ¶ 4 (C&S).

  Neither Relator, nor any of the Municipalities he purports to represent, are listed on

  Exhibit 1 to the Orders. See Dkt. No. 1388, at Exhibit 1 (USALCO and American

  Securities); Dkt. No. 1420, at Exhibit 1 (C&S).

        Further, each of the DPP Settlement Orders expressly provides that the terms

  of the Settlement Agreement and Order are “forever binding” on the “Direct

  Purchaser Class Plaintiffs, and all other Direct Purchaser Settlement Class Members

  (regardless of whether or not any individual Direct Purchaser Class Member


                                           17
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 27 of 52 PageID:
                                 37309



  submits a Claim form or seeks or obtains a distribution from the net Settlement

  proceeds)[.]” Dkt. No. 1388, at ¶ 10 (USALCO and American Securities); Dkt. No.

  1420, at ¶ 9 (C&S). The Orders expressly state that: “Other than those parties

  listed on Exhibit 1, there are no persons excluded from the Direct Purchaser

  Settlement Class and not bound by the terms of the Settlement Agreement or this

  Judgment.” Dkt. No. 1388, at ¶ 10 (USALCO and American Securities); Dkt. No.

  1420, at ¶ 9 (C&S). The Orders further found that the settlements are “in all

  respects, fair, reasonable and adequate to the Direct Purchaser Settlement Class.”

  Dkt. No. 1388, at ¶ 8 (USALCO and American Securities); see also Dkt. No. 1420,

  at ¶ 7 (C&S).

        Finally, the DPP Settlement Orders expressly provided that this Court

  “retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of

  the administration, interpretation, implementation and enforcement of the

  Settlement . . . and (f) the Direct Purchaser Settlement Class Members for all

  matters relating to the Action.” Dkt. No. 1388, at ¶ 15 (USALCO and American

  Securities); Dkt. No. 1420 at ¶ 14 (C&S). The Orders further state: “Exclusive

  jurisdiction is hereby retained over the Parties and the Direct Purchaser Settlement

  Class Members for all matters relating to this Action, including the administration,

  interpretation, effectuation, or enforcement of the Settlement Agreements and this




                                          18
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 28 of 52 PageID:
                                 37310



  Order.” Dkt. No. 1388, at ¶ 25 (USALCO and American Securities); Dkt. No.

  1420, at ¶ 23 (C&S).

         F.     Relator’s Objections to The Settlements and Failure to Appeal
                This Court’s Denials of His Objections

         As this Court is aware, Relator repeatedly sought to intervene in this action to

  object to the class settlements approved by this Court. See, e.g., Dkt. Nos. 1091-92,

  1375-76. Relator admittedly sought to do so because he understood that the

  releases contained in the various settlements would release his claims if approved

  by this Court. See November 14, 2018, Hearing Transcript, Dkt. No. 1184, at p.

  30:8-12, attached as Exhibit 9 hereto (Counsel for Relator, stating: “I think that the

  release provisions would be tantamount to settling and dismissing the actions in our

  claims, and the direct purchaser plaintiffs acknowledge in their briefing that they

  are seeking a release of those claims . . . .”).

         The Court denied Relator’s attempts to intervene and repeatedly stated that it

  would not then opine on the application of the class settlement releases on the Qui

  Tam Cases. See, e.g., Dkt. Nos. 1169 and 1390. Relator did not appeal this Court’s

  denials of his motions to intervene.

         In addition to seeking to intervene, Relator’s counsel has also expressly

  admitted that this Court is the appropriate venue to determine the scope of the

  releases. See September 26, 2019, Hearing Transcript, Dkt. No. 1426, at 28:24-

  29:1, attached as Exhibit 10 hereto (in addressing the Court, Relator’s counsel
                                              19
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 29 of 52 PageID:
                                 37311



  stated, “I think that you are the appropriate judge to say what the settlement is doing

  and what exactly is being exchanged between the parties . . . .”).

  III.        ARGUMENT

         A.    This Court Retained Jurisdiction To Enforce The Settlement
               Agreements

         “Courts have repeatedly affirmed the power of a court approving a settlement

  agreement to exercise its discretion to retain jurisdiction over the enforcement of

  that agreement, so long as it does so explicitly in the dismissal order[.]” Wright v.

  Prudential Ins. Co. of Am., 285 F. Supp. 2d 515, 520 (D.N.J. 2003) (citation

  omitted); see also Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381–

  82 (1994) (acknowledging that, although it was not the case there, a provision

  retaining jurisdiction over a settlement agreement makes compliance with the

  settlement agreement part of the dismissal order; thus a breach of the agreement is a

  violation of the court order); Grimes v. Vitalink Commc’ns Corp., 17 F.3d 1553,

  1557 (3d Cir. 1994) (“As a judgment, the settlement and release of claims is a

  contract that not only is agreed upon by the parties, but also is stamped with the

  imprimatur of the court with jurisdiction over the parties and the subject matter of

  the lawsuit.”).

         “A court has jurisdiction to enforce a settlement agreement when the parties’

  obligation to comply with the terms of the settlement agreement are made part of

  the order of dismissal.” See Agnes ex rel. Agnes v. E.I. Du Pont De Nemours &
                                            20
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 30 of 52 PageID:
                                 37312



  Co., No. 98-1405 (DMC), 2011 WL 1322043, at *4 (D.N.J. Mar. 31, 2011) (citing

  Kokkonen, 511 U.S. at 381).

        As noted above, both the DPP Settlement Agreements and the DPP

  Settlement Orders expressly provide for this Court to retain jurisdiction over

  disputes regarding the settlements. See DPP Settlement Agreements, Dkt. No.

  1250-2, at ¶ 18 (USALCO) (“The Parties and any Releasing Parties hereby

  irrevocably submit to the exclusive jurisdiction of the Court for any suit, action,

  proceeding, or dispute arising out of or relating to this Agreement or the

  applicability of this Agreement.”), Dkt. No. 1273-2, at ¶ 18 (American Securities)

  (same), and Dkt. No. 1326-2, at ¶ 18 (C&S); and DPP Settlement Orders, Dkt. No.

  1388, at ¶ 15 (USALCO and American Securities) (This Court “retains continuing

  and exclusive jurisdiction over: (a) the Parties for purposes of the administration,

  interpretation, implementation and enforcement of the Settlement . . . and (f) the

  Direct Purchaser Settlement Class Members for all matters relating to the Action.”),

  Dkt. No. 1420, at ¶ 14 (C&S); see also Dkt. No. 1388, at ¶ 25 (USALCO and

  American Securities) (“Exclusive jurisdiction is hereby retained over the Parties

  and the Direct Purchaser Settlement Class Members for all matters relating to this

  Action, including the administration, interpretation, effectuation, or enforcement of

  the Settlement Agreements and this Order.”), Dkt. No. 1420, at ¶ 23 (C&S) (same).




                                           21
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 31 of 52 PageID:
                                 37313



        Furthermore, all municipalities that submitted claim forms affirmed that they

  agreed “to submit to the jurisdiction of the District Court for the District of New

  Jersey, where this Action is pending, for purposes of resolving any issues related to

  or arising from your claim.” See, e.g., Exhibit 8 at Angeion000137.

        B.     An Injunction to Enforce The Class Settlement Agreements is
               Proper under The All Writs Act

        The All Writs Act grants authority to enjoin non-parties “to the original

  action” when they “are in a position to frustrate the implementation of a court

  order or the proper administration of justice.” United States v. N.Y. Tel. Co., 434

  U.S. 159, 174 (1977). Thus, “district courts have the authority under the All Writs

  Act . . . to protect their jurisdiction by enjoining state court proceedings that

  interfere with a judicially approved settlement.”              In re Diet Drugs

  (Phentermine/Fenfluramine/ Dexfenfluramine) Prod. Liab. Litig., 369 F.3d 293,

  297 (3d Cir. 2004) (“In re Diet Drugs II”). As noted above, in its December 10,

  2019 letter order granting in part, and denying in part, certain defendants’ pleas in

  bar in the qui tam case filed by Relator in Virginia, the Circuit Court of the City of

  Norfolk specifically invited the Defendants to “return to the District Court and

  seek an injunction barring the prosecution of this action under the Anti-Injunction

  Act.” Exhibit 1 at 9 n.20.12


  12
        Certain defendants in the MDL proceeding not parties to this motion also
  sought relief in the Chicago and Illinois qui tam cases based on the class
                                           22
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 32 of 52 PageID:
                                 37314



               1.    An Injunction is Necessary “In Aid Of” This Court’s
                     Jurisdiction

        Allowing Relator’s qui tam actions to continue will subvert the release

  provisions and frustrate the finality provided for by the settlement agreements.

  Thus, this Court’s enforcement of the release provisions is necessary in aid of its

  jurisdiction. See In re Diet Drugs II, 369 F.3d at 306 (“Allowing state court

  actions to run afoul of that provision would fatally subvert it and render the

  agreement (and the Court’s jurisdiction) nugatory.”).

        Federal courts regularly invoke the All Writs Act to protect settlements

  where they retain jurisdiction over the parties and the subject matter of the

  settlement for the purpose of administering such settlement. See Carlough v.

  Amchem Prod., Inc., 10 F.3d 189 (3d Cir. 1993) (enjoining parallel state action to

  protect settlement); In re Sch. Asbestos Litig., No. 83-0268, 1991 WL 61156 (E.D.

  Pa. Apr. 16, 1991), aff’d mem., 950 F.2d 723 (3d Cir. 1991) (affirming district

  court’s injunction of state court proceedings in a complex class action); Battle v.

  settlements approved by this Court, arguing that the releases in their settlement
  agreements barred Relator’s prosecution of those qui tam cases. The Circuit Court
  for Cook County denied those defendants’ motion, in part, because, applying its
  interpretation of Illinois law, the court found that the class settlements and orders
  implementing the settlements were not final judgments for res judicata purposes.
  At the same time, it acknowledged the existence of a split in authority among
  Illinois intermediate appellate courts on that very issue. Moreover, in applying
  Illinois law, the court did not apply the express provision of the class settlement
  agreements stating that the settlement agreements “shall be governed by and
  interpreted according to the substantive laws of the State of New Jersey. . . .” See,
  e.g., Dkt. No. 1189-2 at ¶ 30.
                                           23
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 33 of 52 PageID:
                                 37315



  Liberty Nat’l Life Ins. Co., 877 F.2d 877 (11th Cir. 1989) (affirming injunction

  against state court plaintiffs pursuing claims substantially similar to the antitrust

  claims settled in the federal court); In re Baldwin-United Corp. (Single Premium

  Deferred Annuities Ins. Litig.), 770 F.2d 328 (2d Cir. 1985) (affirming injunction

  issued against potential state action which would have interfered with prospective

  settlements); In re Corrugated Container Antitrust Litig., 659 F.2d 1332 (5th Cir.

  1981) (affirming injunction to protect settlement); United States v. Am. Soc’y of

  Composers, Authors, & Publishers, 442 F.2d 601 (2d Cir. 1971) (“ASCAP”)

  (affirming injunction issued by district court, even though the settlement had been

  reached twenty-one years before, because the court still retained jurisdiction to

  administer the fund created by the settlement).

               2.     The Anti-Injunction Act Does Not Apply to An Injunction
                      Issued “‘In Aid of’ this Court’s Jurisdiction”

        The Anti-Injunction Act does not limit an injunction when issued “in aid of

  [this Court’s] jurisdiction.” In re Diet Drugs, 282 F.3d 220, 233 (3d Cir. 2002)

  (“In re Diet Drugs I”). Even if the exceptions in the Anti-Injunction Act must be

  construed narrowly, “federal injunctive relief may be necessary to prevent a state

  court from so interfering with a federal court's consideration or disposition of a

  case as to seriously impair the federal court's flexibility and authority to decide that

  case.” Id. at 234 (quoting Atl. Coast Line R.R. Co. v. Bhd. of Locomotive Eng’rs,

  398 U.S. 281, 295 (1970)).
                                            24
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 34 of 52 PageID:
                                 37316



          Courts look at several factors “to determine whether sufficient interference

  is threatened to justify an injunction otherwise prohibited by the Anti-Injunction

  Act.”    Id. at 234.   First, Courts “look to the nature of the federal action to

  determine what kinds of state court interference would sufficiently impair the

  federal proceeding.” Id. “Second, [they] assess the state court's actions, in order to

  determine whether they present a sufficient threat to the federal action.” Id. Third,

  they “consider principles of federalism and comity[.]” Id.

          These type of MDL proceedings are exempt from the reach of the Anti-

  Injunction Act because “[c]omplex cases in the later stages . . . embody an

  enormous amount of time and expenditure of resources.” Id. at 236. In In re Diet

  Drugs I, the Third Circuit affirmed a district court order in an MDL enjoining non-

  settling plaintiffs from commencing or prosecuting parallel actions in other courts

  because “a federal court entertaining complex litigation, especially when it

  involves a substantial class of persons from multiple states, or represents a

  consolidation of cases from multiple districts, may appropriately enjoin state court

  proceedings in order to protect its jurisdiction.” Id. at 235 (citing Carlough, 10

  F.3d at 202–04).

          And, in In re Linerboard Antitrust Litigation, the Third Circuit affirmed an

  order enjoining class counsel from seeking relief in state court regarding attorneys’

  fees disbursed through the settlement of an MDL federal action. 361 F. App'x 392


                                           25
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 35 of 52 PageID:
                                 37317



  (3d Cir. 2010). Counsel had filed a state civil action claiming he was owed a

  referral fee, and later settled the state action. Id. at 394. The federal district court

  enjoined state counsel from “taking any further action relating to the allocation of

  fees in [the] MDL,” id., “to prevent disruption of ‘the orderly resolution of the

  federal litigation[,]’” because state counsel’s action “directly implicated the res at

  issue in the MDL case”—namely the allocation of attorneys’ fees. Id. at 396.

        Other Circuit Courts also recognize that an injunction is proper in complex

  class action litigation as necessary “in aid of” the court’s jurisdiction when the

  action in state court has the power to frustrate the work done by the federal court.

  See, e.g., Lorillard Tobacco Co. v. Chester, Willcox & Saxbe, 589 F.3d 835, 848–

  49 (6th Cir. 2009) (“An injunction is therefore necessary . . . to protect the district

  court's ability to manage the distribution of the class settlement fund.”); In re Am.

  Honda Motor Co., Inc., Dealerships Relations Litig., 315 F.3d 417, 441 (4th Cir.

  2003) (“[F]ederal appellate courts have permitted injunctions under the [necessary

  in aid of jurisdiction] exception where a parallel state court action threatens to

  frustrate federal multi-district litigation proceedings and disrupt the orderly

  resolution of those proceedings.”). In In re Corrugated Container Antitrust Litig.,

  the Fifth Circuit affirmed an order issued by a district court in “an enormous class

  action” MDL enjoining certain plaintiffs from pursuing a lawsuit in state court

  because “the actions of [state plaintiffs] in pursuing similar state law claims in


                                            26
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 36 of 52 PageID:
                                 37318



  [state court] would be a challenge to [its] jurisdiction.” 659 F.2d at 1333–34.

  Likewise, the Eleventh Circuit in Battle v. Liberty National Life Insurance

  Company, affirmed an order issued by the district court enjoining state court

  actions alleging similar antitrust claims as the ones settled in federal court. 877

  F.2d at 883. The court held that any proceedings in state court had the potential to

  frustrate the work done by the federal court in disposing of the case. Id. at 880–82.

        Similarly, in In re Baldwin-United Corporation, the Second Circuit affirmed

  a district court’s order enjoining the State of New York, and other similarly

  situated plaintiffs, from initiating proceedings in state court to litigate claims

  similar to the ones settled in federal court. 770 F.2d at 336-42. The Second

  Circuit reasoned that if no post-settlement injunction was issued to bar “the states

  from bringing state law claims derivative of the plaintiffs’[claims,]” then “the

  finality of virtually any class action involving pendent state claims could be

  defeated by subsequent suits brought by the [state plaintiffs] asserting rights

  derivative of those released by the class members.”            Id. at 336; see also

  ASCAP, 442 F.2d at 603 (agreeing with plaintiffs’ argument that “a variety of state

  court decisions would tend to frustrate the antitrust policy of the consent decree”).

        In considering the second factor, assessing the level of interference with the

  federal action, when a state court proceeding may have the effect of making a

  “determination regarding the validity of the federal settlement[,]” courts will issue


                                            27
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 37 of 52 PageID:
                                 37319



  an injunction. See Carlough, 10 F.3d at 204 (finding “it difficult to imagine a

  more detrimental effect upon the district court's ability to effectuate the settlement

  of [a] complex and far-reaching matter than would occur if the . . . state court was

  permitted to make a determination regarding the validity of the federal

  settlement”). Moreover, when the state court action “declare[s] what the federal

  court should and should not do with respect to the federal settlement,” it interferes

  with the federal court’s proceedings. In re Gen. Motors Corp. Pick-Up Truck Fuel

  Tank Prod. Liab. Litig., 134 F.3d 133, 145 (3d Cir. 1998); see also In re

  Corrugated Container Antitrust Litig., 659 F.2d at 1335 (affirming issuance of an

  injunction where state court had limited how defendants prepared for settlement in

  other actions because “[s]uch a limitation on the terms of [the federal] settlement

  would clearly interfere with the [MDL] court’s ability to dispose of the broader

  action pending before it”). In any event, “[t]he test, as always, is whether the state

  court proceeding ‘so interfer[es] with a federal court's consideration or disposition

  of a case as to seriously impair the federal court's flexibility and authority to decide

  that case.’” In re Diet Drugs I, 282 F.3d at 238 (quoting Atl. Coast, 398 U.S. at

  295). Finally, principles of federalism and comity do not preclude this Court from

  granting an injunction to protect its jurisdiction, as the need to prevent “vexatious

  and harassing” state court actions overrides any such concerns. In re Baldwin-

  United Corp., 770 F.2d at 337 (“To the extent that the impending state court suits


                                            28
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 38 of 52 PageID:
                                 37320



  were vexatious and harassing, our interest in preserving federalism and comity

  with the state courts is not significantly disturbed by the issuance of injunctive

  relief.”).

               3.    An Injunction is Also Necessary to Protect and Effectuate
                     This Court’s Judgments

         The Anti-Injunction Act does not prevent federal courts from enjoining state

  court actions “to protect or effectuate [their] judgments.” 28 U.S.C. § 2283. This

  exception to the general applicability of the Anti-Injunction Act “serves the

  important policy interest of judicial economy by permitting parties to enter into

  comprehensive settlements that ‘prevent relitigation of settled questions at the core

  of [an] action.’” Grimes, 17 F.3d at 1563 (internal quotation marks and citation

  omitted). The Court’s authority to enjoin state court actions to protect or effectuate

  its judgments “is founded in the well-recognized concepts of res judicata and

  collateral estoppel.” In re Prudential Ins. Co. of Am. Sales Practice Litig., 261 F.3d

  355, 364 (3d Cir. 2001) (“Prudential I”) (quoting Chick Kam Choo v. Exxon Corp.,

  486 U.S. 140, 147 (1988)).

                     a.     The Claims of Relator and the Municipalities are
                            Barred by Res Judicata

         In this Circuit, it is well settled law that “a judgment pursuant to a class

  settlement can bar later claims based on the allegations underlying the claims in the

  settled class action.” Prudential I, 261 F.3d at 366. “This is true even though the


                                           29
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 39 of 52 PageID:
                                 37321



  precluded claim was not presented, and could not have been presented, in the class

  action itself.” Id.; see also Halley, 861 F.3d at 495 (concluding that the district

  court did not abuse its discretion to release “unknown and unforeseen” claims

  because it was in the best position to “evaluate the fairness of the settlement vis-à-

  vis the scope of the release”); Karatzas v. Mass Mut. Fin. Grp., No. 16-1302

  (RBK/AMD), 2016 WL 6953421, at *2 (D.N.J. Nov. 28, 2016) (holding Plaintiff’s

  claim was barred by early release where the claim “could have been alleged at the

  time” the previous claims were brought). Res judicata applies where there is: “(1) a

  final judgment on the merits in a previous lawsuit involving: (2) the same parties or

  their privies; and (3) a subsequent action based on the same cause of action.”

  Simoni v. Luciani, 872 F. Supp. 2d 382, 388 (D.N.J. 2012) (citing Mullarkey v.

  Tamboer, 536 F.3d 215, 225 (3d Cir. 2008)).

        As to the first element, courts in this circuit have held that a class action

  settlement is a final judgment on the merits rendered by a court of competent

  jurisdiction. See Prudential I, 261 F.3d at 367 (holding that a class settlement that

  was incorporated into a final judgment and order had claim preclusive effect); see

  also Toscano v. Conn. Gen. Life Ins. Co., 288 F. App'x 36, 38 (3d Cir. 2008)

  (“Judicially approved settlement agreements are considered final judgments on the

  merits for the purposes of claim preclusion.”); Gotthelf v. Toyota Motor Sales,

  U.S.A., Inc., No. 11-4429 (JLL), 2012 WL 1574301, at *11 (D.N.J. May 3, 2012)


                                           30
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 40 of 52 PageID:
                                 37322



  (“Judicial approval of settlement agreements are considered final judgments on the

  merits for the purposes of claim preclusion.”) (citation omitted); Perlstein v.

  Transamerica Occidental Life Ins. Co., No. 07-cv-5782 (DMC), 2008 WL

  2837185, at *5 (D.N.J. July 21, 2008) (holding the doctrine of res judicata applies

  to bar claims brought by individual plaintiffs ten years after the judgment and

  release of related claims in a class action settlement).

        This Court’s Orders,

        fully and finally approve[d] the Settlement set forth in . . . the
        USALCO Settlement Agreement and the American Securities
        Settlement Agreement in all respects (including, without limitation: . . .
        the releases provided for therein; and the dismissal with prejudice of
        the Action as to . . . USALCO and American Securities), and [found]
        that the Settlement is, in all respects, fair, reasonable, and adequate to
        the Direct Purchaser Settlement Class.

  Dkt. No. 1388, at ¶ 8; see also Dkt. No. 1420, at ¶ 7 (C&S). These Orders resulted

  in the dismissal with prejudice of “all of the claims asserted against [the Settling

  Defendants] in the Action by Direct Purchaser Class Plaintiffs and the other Direct

  Purchaser Settlement Class Members,” including the Municipalities’ claims. Dkt.

  No. 1388, at ¶ 9 (American Securities and USALCO); Dkt. No. 1420, at ¶ 8 (C&S).

        Moreover, the relationship between the Relator and the Municipalities that

  are the subject of his Qui Tam Cases are clearly close enough to include Relator as

  a privy within the scope of res judicata. See Collins v. E.I. DuPont de Nemours &

  Co., 34 F.3d 172, 176 (3d Cir. 1994) (“privity” is “a word used to say that the


                                             31
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 41 of 52 PageID:
                                 37323



  relationship between the one who is a party on the record and another is close

  enough to include that other within the res judicata.” (internal quotations and

  citation omitted)).

        Relator’s sole basis for bringing his qui tam actions is the Municipalities’

  alleged purchases of Alum. “[O]ne person is in privity with another and is bound

  by and entitled to the benefits of a judgment as though he was a party when there is

  such an identification of interest between the two as to represent the same legal

  right[.]” Collins, 34 F.3d at 176 (quoting Moore v. Hafeeza, 212 N.J. Super. 399,

  403–04 (1986)). And qui tam actions (such as those brought by Relator) “belong to

  the Government, not to relators.” U.S. ex rel. Charte v. Am. Tutor, Inc., 934 F.3d

  346, 353 (3d Cir. 2019).13 It is the governments, i.e. the Municipalities, that are the

  real parties in interest to the qui tam claims asserted by Relator. See id. at 352

  (citing to United States ex rel. Eisenstein v. City of N.Y., 556 U.S. 928, 930 (2009),

  for the proposition that the United States Government “is a real party in interest in a

  case brought under the False Claims Act” (internal quotation marks and citation

  omitted)).

        The Municipalities, the real parties in interest as purchasers of Alum, did not

  opt out of the Settlement Class, are members of the Settlement Classes, and are

  13
         The Illinois false claims act “mirrors the Federal False Claims Act” as it
  existed in 2005. Scachitti v. UBS Fin. Servs., Inc., 215 Ill. 2d 484, 506 (2005). The
  pertinent qui tam provisions of the federal act are the same as in 2005.

                                            32
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 42 of 52 PageID:
                                 37324



  bound by the Settlement Agreements. The terms of the Settlement Agreements,

  which are made part of the Judgment Orders, expressly provide that the Releasing

  Parties include “any person or entity acting on behalf of or through them in any

  capacity whatsoever”; “any of their . . . legal representatives”; and any “persons or

  entities acting in a parens patriae, sovereign, quasi-sovereign, private attorney

  general, qui tam, taxpayer or any other capacity[.]” Dkt. No. 1250-2, at ¶ 1(w)

  (USALCO); Dkt. No. 1273-2, at ¶ 1(x) (American Securities); Dkt. No. 1326-2, at ¶

  1(w) (C&S). Relator, who is unquestionably a privy to the Municipalities, brings

  claims that have been released. See United States ex rel. Hindo v. Univ. of Health

  Scis./Chi. Med. Sch., No. 91- cv-1432, 1993 WL 512609, at *1–2 (N.D. Ill. Dec. 8,

  1993) (concluding that where claims brought in state and federal actions were

  predicated on the same facts, the state action’s final judgment had preclusive effect

  on the claim brought in federal court).

        As to the third element, identity of causes of action, the Third Circuit has

  instructed that “[t]he focus of the inquiry is the essential similarity of the underlying

  events giving rise to the various legal claims.” Marmon Coal Co. v. Dir., Office of

  Workers' Comp. Progs., 726 F.3d 387, 394 (3d Cir. 2013) (internal quotation marks

  and citation omitted).    When the “causes of action . . . arise from the same

  transaction, with the scope of the transaction being determined by considering

  whether there exists a common nucleus of operative facts[,]” they are deemed the


                                             33
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 43 of 52 PageID:
                                 37325



  same and the latter action is precluded by disposition of the earlier one. Robertson

  v. Bartels, 148 F. Supp. 2d 443, 448–49 (D.N.J. 2001), aff'd, 534 U.S. 1110 (2002);

  see also Prudential I, 261 F.3d at 367 (finding that state plaintiffs were precluded

  from relying upon the same “common nucleus of operative facts underlying claims”

  already disposed of “to fashion a separate remedy against [defendant] outside the

  confines of the Released Claims.”).

        Here, Relator’s allegations are based on “the same nucleus of operative facts”

  as the Direct Purchaser Class Plaintiffs’ allegations in the MDL Action—claims

  that the Defendants engaged in a conspiracy to fix prices and rig bids for contracts

  in the Alum market. (Compare Illinois Am. Cmplt., Exhibit 2, ¶ 33, with DPP

  Complaint, Dkt. No. 220, at ¶ 1). In fact, the Court in the Virginia qui tam case has

  also recognized that “[t]his action and the MDL arise out of the same cause of

  action: the antitrust conspiracy concerning the sale of aluminum sulfate.” Exhibit 1

  at 4. Thus, the claims of the Relator and the Municipalities are barred by res

  judicata.

                     b.     The Claims of Relator and The Municipalities are
                            Barred by Collateral Estoppel

        “It is now settled that a judgment pursuant to a class settlement can bar later

  claims based on the allegations underlying the claims in the settled class action.”

  Prudential I, 261 F.3d at 366. And, “[t]his is true even though the precluded claim

  was not presented, and could not have been presented, in the class action itself.”
                                           34
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 44 of 52 PageID:
                                 37326



  Id. The Third Circuit has affirmed injunctions that “effectuate[] the settlement

  agreement’s bar against new claims based on ‘facts and circumstances underlying’

  the claims that had been settled and released.” In re Diet Drugs II, 369 F.3d at 305

  citing Prudential I, 261 F.3d at 261); see also Freeman v. MML Bay State Life Ins.

  Co., 445 F. App’x 577, 579–80 (3d Cir. 2011) (same).

        The Third Circuit’s decision in Prudential I is instructive and demonstrates

  that the Qui Tam Cases should be enjoined by this Court. Similar to this case,

  Prudential I involved a court-approved class settlement of a nationwide class

  action alleging that Prudential had engaged in deceptive sales practices in the sale

  of life insurance policies. And, like here, the class release in Prudential I “was

  expressly incorporated into the Final Order and Judgment.” Prudential I, 261 F.3d

  at 367.

        As here (where the subject releases release the Settling Defendants from any

  and all causes of action that in any way relate to the facts and circumstances

  alleged in these consolidated proceedings), the Prudential I settlement release

  similarly discharged the releasees from “any and all causes of action . . . related to

  . . . the Released Transactions.” Id. (emphasis omitted). The Prudential I class

  settlement, however, also provided that policyholders who owned more than one

  policy could elect to remain as class members but exclude themselves from the

  class with respect to other policies. Id. at 360.


                                            35
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 45 of 52 PageID:
                                 37327



        Two class members who owned four eligible policies elected to exclude

  themselves from the settlement class as to two of their policies but remained class

  members as to the other two. Id. at 361. These class members, in turn, brought an

  action in Florida state court with respect to the two excluded policies, “basing their

  claims in part on facts that also supported claims arising from [the] settled

  policies.” In re Diet Drugs II, 369 F.3d at 305. Prudential then returned to this

  district court, which like here had entered a final order and judgment certifying the

  Prudential settlement class and approving the settlement, and asked it to enjoin the

  Florida court action. Prudential I, 261 F.3d at 360.

        The plaintiffs in the Florida action opposed the injunction request and

  argued, inter alia, that an injunction would render meaningless the opt-out

  provisions upon which they chose to exclude the two policies from the class

  settlement. Id. at 368. The district court rejected their argument and enjoined

  them from any other action in furtherance of their state court action “that is based

  on, relates to or involves facts and circumstances underlying the Released

  Transactions in the Class Action.” Id. at 363. The Third Circuit affirmed. Id. at

  369–70.

        In affirming the district court’s injunction the Third Circuit held that because

  “the Class Release was expressly incorporated into the Final Order and Judgment,

  it has both claim preclusive and issue preclusive effect.” Id. at 367 (emphasis


                                           36
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 46 of 52 PageID:
                                 37328



  added) (internal citation omitted). As to the “issue preclusive” effect of the Class

  Release, the appeals court ruled that its release of all claims related to the Related

  Transactions “precludes class members from relying upon the common nucleus of

  operative facts underlying claims on the Class Policies to fashion a separate

  remedy against Prudential outside the confines of the Released Claims.”             Id.

  Consequently, the Court held that the two class members who had elected to

  exclude themselves from the class as to two of their policies were “precluded from

  using the sales practices and factual predicates pertaining to their Class Policies in

  their state court action on the Excluded Policies.” Id.

        In making these rulings, the Third Circuit expressly agreed with the district

  court’s conclusion “that allowing the [state plaintiffs, the subject policyholders,] to

  prosecute their civil claims in the Florida court would allow an end run around the

  Class Settlement” and further warned that it “would seriously undermine the

  possibility for settling any large, multi district class action,” emphasizing that

  “[d]efendants in such suits would always be concerned that a settlement of the

  federal class action would leave them exposed to countless suits in state court

  despite settlement of the federal claims.” Id.

        “The express terms of a settlement agreement, not merely the terms of the

  judgment, determine the bounds of preclusion after a settlement.” Toscano, 288 F.

  App'x at 38; see also Grimes, 17 F.3d at 1557 (“As a judgment, the settlement and


                                            37
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 47 of 52 PageID:
                                 37329



  release of claims is a contract that not only is agreed upon by the parties, but also is

  stamped with the imprimatur of the court with jurisdiction over the parties and the

  subject matter of the lawsuit.”).

        Here, the terms of the settlement agreements and releases bar Relator’s

  claims. The settlement and releases are broad, general discharges of all future

  claims relating to the bidding and sale of Alum during the relevant period. See pp.

  5 to 14, supra; see also Prudential I, 261 F.3d at 367 (enforcing a Class Release

  that barred “any and all causes of action, claims, damages, equitable, legal and

  administrative relief, interest, demands or rights, of any kind or nature whatsoever, .

  . . that have been, could have been, may be or could be alleged or asserted now or in

  the future . . . on the basis of, connected with, arising out of, or related to, in whole

  or in part, the Released Transactions . . . .” (emphasis omitted)).

        As in Prudential I, the settlement and releases here expressly entrust ongoing

  enforcement authority to the Court. Prudential I, 261 F.3d at 367-68 (approval of

  settlement and entry of final judgment did not divest the district court of

  jurisdiction; “[a] district court has the power to enforce an ongoing order against

  relitigation so as to protect the integrity of a complex class settlement over which it

  retained jurisdiction”); see also Agnes, 2011 WL 1322043, at *4–5 (jurisdiction to

  enforce the terms of a settlement agreement was retained by an express provision in

  the Court’s order). And, as in Prudential I, failure to give effect to such a clear


                                             38
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 48 of 52 PageID:
                                 37330



  release would threaten future settlements of complex litigation. Prudential I, 261

  F.3d at 367 (“[T]he position urged by [plaintiffs] here would seriously undermine

  the possibility for settling any large, multi district class action.”); see also Agnes,

  2011 WL 1322043, at *8 (“The Agnes cases involved complex litigation, and were

  resolved   through    a   comprehensive     and    carefully   negotiated   settlement

  agreement. . . . Collateral attacks in state court would undermine the settlement and

  resolution of the litigation, deter similar settlement in the future, and render the

  settlement agreement, as well as the jurisdiction retained by this Court, nugatory.”).

        The terms of the Settlement Agreements and releases, pursuant to the express

  terms and falling under the relitigation exception, preclude Relator and the

  Municipalities from bringing claims that arise out of the same facts and

  circumstances underlying the released claims.

               4.      This Case Also Satisfies the Equitable Requirements for an
                       Injunction.

        Courts “determining whether to issue an injunction must consider several

  factors that guide and constrain its equitable authority.” In re Diet Drugs II, 369

  F.3d at 307; but see Prudential I, 261 F.3d at 363–70 (affirming injunction under

  All Writs Act and Anti-Injunction Act without examining equitable requirements);

  In re Prudential Ins. Co. of Am. Sales Pracs. Litig., 314 F.3d 99, 103–05 (3d Cir.

  2002) (“Prudential II”) (same); Klay v. United Healthgroup, Inc., 376 F.3d 1092,

  1100 (11th Cir. 2004) (“The requirements for a traditional injunction do not apply
                                            39
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 49 of 52 PageID:
                                 37331



  to injunctions under the All Writs Act because a court’s traditional power to protect

  its jurisdiction, codified by the Act, is grounded in entirely separate concerns.”). In

  particular, “a party seeking an injunction must show that there is some legal

  transgression that an injunction would remedy” and any injunction “must be

  commensurate with the wrong it is crafted to remedy. . . .” In re Diet Drugs II, 369

  F.3d at 307.

        These requirements are met here. For the reasons discussed above, there is a

  legal wrong that an injunction would remedy: the breach of the settlement and

  releases that the Settling Defendants negotiated and executed. An injunction is also

  proportional to the wrong and is the remedy that the plaintiffs agreed was

  appropriate for any breach.

  IV.       CONCLUSION

        For the reasons stated above, Defendants respectfully request the Court

  enjoin Relator from pursuing his lawsuits in Illinois and Virginia.




                                            40
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 50 of 52 PageID:
                                 37332



  Dated: December 11, 2020

                              American Securities, LLC

                              By: /s/ C. Scott Lent
                              C. Scott Lent (admitted pro hac vice)
                              Paul Q. Andrews (admitted pro hac vice)
                              Travis W. Clark (admitted pro hac vice)
                              ARNOLD & PORTER KAYE SCHOLER LLP
                              250 West 55th Street
                              New York, New York 10019-9710
                              (212) 836-8000 Telephone
                              Scott.Lent@arnoldporter.com
                              Paul.Andrews@arnoldporter.com
                              Travis.Clark@arnoldporter.com


                              -and-


                              C&S Chemicals, Inc.

                              By: /s/ John D. Dalbey
                              John D. “Randy” Dalbey (admitted pro hac vice)
                              CHILIVIS, GRUBMAN, DALBEY & WARNER, LLP
                              3127 Maple Drive, NE
                              Atlanta, Georgia 30305
                              (404) 262-6504
                              (404) 261-2842 (fax)
                              jddalbey@cglawfirm.com


                              -and-




                                      41
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 51 of 52 PageID:
                                 37333



                              USALCO, LLC

                              By: /s/ Aaron L. Casagrande
                              William F. Ryan, Jr. (admitted pro hac vice)
                              Aaron L. Casagrande (admitted pro hac vice)
                              Aaron A. Nichols (admitted pro hac vice)
                              WHITEFORD, TAYLOR & PRESTON L.L.P.
                              Seven Saint Paul Street
                              Baltimore, Maryland 21202
                              (410) 347-8741
                              (410) 223-4161 (fax)
                              wryan@wtplaw.com
                              acasagrande@wtplaw.com
                              anichols@wtplaw.com




                                      42
Case 2:16-md-02687-MCA-MAH Document 1465-1 Filed 12/11/20 Page 52 of 52 PageID:
                                 37334



                            CERTIFICATE OF SERVICE

         I hereby certify that the forgoing Motion to Enforce Settlements and

  Judgment Orders, Memorandum of Law and exhibits thereto, and Proposed Order

  were filed electronically with the Clerk of the Court using the CM/ECF system,

  which will send notifications of such filings to all counsel of record.



  Dated: December 11, 2020                        /s/ Aaron L. Casagrande
                                                 Aaron L. Casagrande




  10883023




                                            43
